Citation Nr: 1035677	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for left eye 
amblyopia with strabismus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 
1985.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision by the Roanoke, Virginia Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In that decision, the RO continued a 10 percent disability 
rating for left eye disability.


FINDINGS OF FACT

1.  The Veteran has service-connected visual impairment of the 
left eye, and no service-connected disability of the right eye.

2.  The Veteran's left eye is anatomically present.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent (30 percent 
current rating minus 20 percent pre-existing disability) for left 
eye amblyopia with strabismus have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.22, 4.75, 4.77, 4.79, Diagnostic 
Code 6066 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, in a January 2007 letter the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  That letter also advised the Veteran of the 
necessity of providing medical or lay evidence demonstrating the 
level of disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life).  The letter further letter 
also advised how effective dates are assigned, and the type 
evidence which impacts that determination.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, VA 
examination reports, and the transcript of the videoconference 
hearing that the Veteran had in August 2010 before the 
undersigned Veterans Law Judge.  VA has substantially complied 
with the notice and assistance requirements; and the Veteran is 
not prejudiced by a decision on the claim at this time.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting written argument and oral testimony.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error in 
the sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Left Eye Amblyopia with Strabismus

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

In granting service connection for left eye disability in a May 
2003 rating decision, the RO found that the Veteran had left eye 
amblyopia and strabismus that existed prior to service that was 
aggravated during service.  VA regulations provided that in cases 
involving aggravation by active service:

[T]he rating will reflect only the degree of 
disability over and above the degree existing at 
the time of entrance into the active service, 
whether the particular condition was noted at 
the time of entrance into the active service, or 
it is determined upon the evidence of record to 
have existed at that time.  It is necessary 
therefore, in all cases of this character to 
deduct from the present degree of disability the 
degree, if ascertainable, of the disability 
existing at the time of entrance into active 
service, in terms of the rating schedule, except 
that if the disability is total (100 percent) no 
deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  
If the degree of disability at the time of 
entrance into the service is not ascertainable 
in terms of the schedule, no deduction will be 
made.

38 C.F.R. § 4.22.

In the May 2003 rating decision, the RO concluded that before the 
Veteran entered active service his left eye had disability 
consistent with a 20 percent rating.  It was noted that the 
Veteran's entrance examination revealed best corrected vision of 
20/200 in the left eye.  

The Board's review of the service treatment records confirms that 
the Veteran's corrected distant vision was 20/200 and corrected 
near vision was 20/500 on his service entrance examination.  
Under Diagnostic Code 6066, when one eye is 20/200 and the other 
eye is 20/40 or better, a 20 percent rating is assigned.  
38 C.F.R. § 4.79.  The RO found that the post-service left eye 
disability was consistent with a 30 percent rating.  The RO 
deducted the preservice rating from the current rating (30 
percent minus 20 percent), and assigned a 10 percent rating for 
the portion of the disability attributable to aggravation during 
service.  The Veteran appealed that determination to the Board.  
In an October 2005 decision, the Board denied a rating in excess 
of 10 percent for the left eye disability. 

Visual impairment is rated based on impairment of visual acuity, 
visual field, and muscle function.  38 C.F.R. § 4.75(a).  If 
visual impairment in only one eye is service-connected, VA will 
consider the visual acuity of the other eye to be 20/40 for 
rating purposes.  38 C.F.R. § 4.75(c).  Compensation is payable 
for combinations of service-connected and non-service-connected 
visual impairment if the impairment in each eye meets specific 
levels of severe impairment.  38 C.F.R. § 3.383(a)(1) (2009).  
When both decreased visual impairment and visual field defect are 
present, those disorders may be evaluated separately and 
combined.  38 C.F.R. § 4.77(c).  The maximum rating for visual 
impairment of one eye, however, must not exceed 30 percent unless 
there is anatomical loss of the eye.  38 C.F.R. § 4.75(d).  

The Veteran's left eye is present; it is not anatomically lost.  
On a VA eye examination in February 2007, the impairment of the 
visual acuity in his left eye was noted as count fingers.  Such 
level of impairment meets the criteria under 38 C.F.R. § 4.79 for 
a 30 percent rating.  His left eye also had some visual field 
impairment and had muscle function impairment in the form of 
strabismus, specifically exotropia.

In the August 2010 hearing, the Veteran's primary argument 
centered on the extent of the deduction for his pre existing 
disability.  He also reported that vision in his left eye had 
become increasingly impaired over the years since service.  He 
indicated that he had two eye surgeries during service and two 
eye surgeries since service.  He stated that presently he worked 
installing siding on houses.  He reported that this work required 
climbing up as high as 24 feet.  He indicated that the impairment 
of vision in his left eye made such climbing more dangerous, and 
necessitated extra caution and safety measures.  He also stated 
he required two mirrors on his vehicles.

Regardless of the extent of the impairment of visual acuity, 
visual field, and muscle function, under 38 C.F.R. § 4.75(d) 30 
percent is the maximum rating that can be assigned for the visual 
impairment in the Veteran's left eye.  As the Veteran had left 
eye visual impairment consistent with a 20 percent rating before 
active service based on findings on the service entrance 
examination of corrected visual acuity of 20/200, the 20 percent 
rating must be deducted from the 30 percent rating.  The 
resulting 10 percent rating therefore continues to be the maximum 
rating that can be assigned for his left eye visual impairment 
due to aggravation during service.  

While the Veteran has reported that his eyelids have started to 
droop, the VA examiner noted normal lid margins.  The Veteran 
also reported that his left eye has drifted to the corner.  Such 
symptom is considered in the evaluation assigned for visual 
impairment.  He has also stated that he has cholesterol deposits 
in his left eye.  To the extent such symptoms are present and 
could be related to his service connected disability, those 
symptoms would be evaluated based on impairment of visual acuity.  

Based on evidence of record, the preponderance of the evidence is 
against a rating in excess of the 10 percent rating assigned (30 
percent current disability minus 20 percent preexisting 
disability) is not warranted.

The Board also notes that the Veteran's visual acuity in the 
nonservice connected right eye is correctable to 20/20 and the 
Goldmann visual field was full in that eye.  Thus, the provisions 
of 38 C.F.R. § 3.383 are not for application.  

Moreover, the Veteran's vision of count fingers indicates that 
the visual acuity in the left eye has greater vision than light 
perception only.  Thus, the provisions of 38 C.F.R. § 3.350 do 
not apply.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Regardless, the 
Veteran has not had frequent hospitalizations for his left eye 
disability.  He has reported that his left eye disability 
necessitates additional precautions in his work and two mirrors 
on vehicles.  However, such impact on his work is contemplated in 
the evaluation assigned and does not rise to the level of marked 
interference with employment.  Consequently, referral for 
extraschedular consideration is not warranted. 



ORDER

Entitlement to a disability rating higher than 10 percent for 
left eye amblyopia with strabismus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


